district court decline to grant the relief requested.' Any such motion to
                  reinstate this appeal shall be filed within 60 days of the district court's
                  order declining to grant the requested relief. The parties' request to stay
                  the briefing schedule in this matter is denied as moot.
                              It is so ORDERED.




                                                     Hardesty


                                                             s    trfrigt-1      J
                                                     Douglas


                                                                                    J.




                  cc: Hon. Kathleen E. Delaney, District Judge
                       Greene Infuso, LLP
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk




                        'We note that any aggrieved party may file a notice of appeal from
                  any appealable order entered at the completion of the district court
                  proceedings. See NRAP 3A.



SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A 44249